MARY'S OPINION HEADING                                           



 NO. 12-02-00184-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS

MARIE CHANEYWORTH§
		APPEAL FROM THE THIRD
AND RAY DAVIS,
APPELLANTS

V.§
		JUDICIAL DISTRICT COURT OF

DON TOLNER AND LAURA TOLNER,
APPELLEES§
		HENDERSON COUNTY, TEXAS
 
PER CURIAM
	Appellants filed a notice of appeal on June 10, 2002.  On June 18, 2002, this court notified
Appellants that a docketing statement must be filed upon perfecting an appeal.  Tex. R. App. P. 32.1. 
However, Appellants neither responded to the notice nor filed a docketing statement.  On July 3,
2002, this court notified Appellants that the filing fee for this appeal was due to have been paid on
or before June 28, 2002 and that no docketing statement had been filed.  Further, Appellants were
informed that this appeal would be presented for dismissal if the filing fee and complete docketing
statement along with file-marked copies of the judgment, motion for new trial, if any, and notice of
appeal were not filed on or before July 15, 2002.  Tex. R. App. 42.3(c).  On July 16, 2002, Appellants
filed a motion to extend the time for payment of filing fees and for filing the docketing statement and
the other requested documents.
	On the same date, July 16, this court notified both the District Clerk of Henderson County,
Texas, and the reporter in the trial court that the clerk's and reporter's records had not been received,
although both were due to have been filed by July 11, 2002.  Tex. R. App. 35.1.  On the court's own
motion and in accordance with Tex. R. App. P. 37.3(a)(1), the time for filing the respective records
or an extension request was extended until August 12, 2002.  Copies of this notice were also sent
to counsel of record for all parties.
	On August 8, 2002, Appellants' motion for extension of time to pay filing fees and file
documents was overruled.  In addition, Appellants were notified that this appeal would be presented
for dismissal if Appellants failed to pay the filing fee and file the requested documents on or before
August 19, 2002. 
	As of August 21, 2002, Appellants have not paid the filing fee and filed the requested
documents or otherwise responded to this court's notice.  Moreover, we have not received the clerk's
record or the reporter's record and have not received a motion to extend the time for filing either
record. Accordingly, Appellant's appeal is dismissed pursuant to Tex. R. App. P. 42.3(c).

	Opinion delivered August 30, 2002.
 Panel consisted of Gohmert, Jr., C.J., Worthen, J., and Griffith, J.

























(DO NOT PUBLISH)